EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Raucci on 7/29/2021.

The application has been amended as follows: 
The amendment to claim 1 is to add parenthesis around the (m2/g)

Claim 1: 
… when a volume of the anode mixture is determined as 100 volume%, is 0.09%/(m2/g) or more and 1.61%/(m2/g) or less; …

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The arguments presented on 04/30/2021 make an argument for criticality of ranges which examiner is not able to overcome through discovery of prior art. The criticality of the ranges of the particles diameter and SSA and the discovery of the relationship between the BET of the solid electrolyte particles and the electroconductive material is not taught or obviated in the art. Based upon the scope defined by the ranges and the relationship which is not taught or obviated, absent hindsight bias, one having ordinary skill in the art at the time of filing would not have found the nexus of features presented to be obvious. The prior art is silent to teach or obviate the limitations presented and therefore the examiner finds the instant claims allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723